VELASQUEZ V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-04-004-CR





ALFRED WAYNE VELASQUEZ	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On December 5, 2003, Alfred Wayne Velasquez pleaded guilty to sexual assault of a child under seventeen years of age and, pursuant to a plea bargain agreement, was sentenced to eight years’ confinement.  On December 22, 2003 the trial court entered its certification of defendant’s right to appeal in accordance with rule 25.2(a)(2).  
See 
Tex. R. App. P.
 25.2(a)(2).  The certification states that this “is a plea-bargain case, and the defendant has NO right of appeal.”

On December 22, 2003, appellant filed a notice of appeal.  On January 14, 2004, we notified appellant’s attorney that the certification indicating appellant had no right to appeal had been filed in this court, and this appeal would be dismissed unless appellant or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P.
  25.2(d), 44.3.  No response has been filed.

Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those matters that were raised by written motion filed and ruled on before trial or after getting the trial court’s permission to appeal.  
Tex. R. App. P.
  25.2(a)(2)(A)-(B).  According to the trial court’s certification, neither of these circumstances apply because it states that there is no right of appeal.

Because appellant had no right to appeal, we dismiss this appeal for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a), 43.2(f).  

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  March 11, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.